                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

 RIKKI ACQUELLIA PHARR,                     )                    JUDGMENT IN CASE
                                            )
                 Plaintiff,                 )                    3:18-cv-00219-WCM
                                            )
                    vs.                     )
                                            )
 NANCY A. BERRYHILL,,                       )
 Acting Commissioner of the Social Security )
 Administration                             )
                                            )
                Defendant.                  )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 18, 2019 Memorandum and Order.

                                                April 18, 2019
